              Case 3:21-mj-70543-MRGD Document 8 Filed 04/16/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANNE C. HSIEH (CABN 288159)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7071
 7        FAX: (415) 436-7234
          Anne.Hsieh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 3:21-MJ-70543 MAG
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   CAMERON YBARRA,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18
19           This matter came before the Court on April 15, 2021, for a detention hearing. All parties,
20 including the defendant, appeared by video teleconference. The defendant was represented by Assistant

21 Federal Defender Daniel Blank. Assistant United States Attorney Annie Hsieh appeared for the

22 government. A United States Pretrial Services Agency Officer was also present. Pretrial Services

23 submitted a report that concluded that the defendant posed both a risk of non-appearance and a danger to

24 the community, but that these could be mitigated by a combination of release conditions, and

25 recommended that defendant be released on a $50,000 unsecured bond.

26           At the hearing, counsel submitted proffers and arguments regarding detention. The government
27 moved for detention, supporting its motion with its written memorandum of points and authorities (ECF

28 Dkt. 5) and oral proffers at the hearing. The defendant opposed detention and requested that the court

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     CR 3:21-MJ-70543 MAG
              Case 3:21-mj-70543-MRGD Document 8 Filed 04/16/21 Page 2 of 3




 1 release the defendant to a halfway house so he could pursue the possibility of entering a residential

 2 treatment program with the Department of Veteran Affairs (VA).

 3          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 4 the record, the Court finds by clear and convincing evidence that no condition or combination of

 5 conditions of release will reasonably assure the safety of any other person or the community.

 6 Accordingly, the defendant shall be detained pending trial in this matter.

 7          The present order supplements the Court’s findings and order at the detention hearing and serves

 8 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 9 Section 3142(i)(1). As noted on the record, the bases for the Court’s decision include the following

10 findings: (1) the defendant has engaged in highly dangerous conduct in which he openly fired a weapon

11 at another individual outside his residence in San Francisco and was subsequently found with multiple

12 homemade firearms, ammunition, and explosive materials in his home; (2) the defendant’s personal

13 history and behavioral health issues may provide an explanation for his conduct, but do not excuse or

14 lessen the danger he poses to the safety of others and the community; (3) the defendant has continued to

15 engage in criminal conduct over the last decade, even while under supervision and despite being

16 repeatedly afforded treatment opportunities from the state court and the VA to address his underlying

17 issues; and (4) there is no assurance at this time that the defendant is or would be eligible for any

18 treatment program that could reasonably mitigate his danger to others and the community. Based on
19 these findings of fact and the reasons stated on the record, the Court finds that there are no conditions or

20 combination of conditions that will reasonably assure the safety of the community if defendant is

21 released. The Court’s findings and conclusions are made without prejudice to the defendant’s right to

22 seek review of defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

23          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

24          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

25 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

26 sentences or being held in custody pending appeal;

27          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

28 and

     [PROPOSED] DETENTION ORDER                       2                                             v. 11/01/2018
     CR 3:21-MJ-70543 MAG
             Case 3:21-mj-70543-MRGD Document 8 Filed 04/16/21 Page 3 of 3




 1          3.     On order of a court of the United States or on request of an attorney for the government,

 2 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 3 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 4 court proceeding.

 5          IT IS SO ORDERED.

 6

 7 DATED: April 16, 2021                                         ___________________________________
                                                                 HONORABLE JACQUELINE S. CORLEY
 8
                                                                 United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     CR 3:21-MJ-70543 MAG
